Order denying motion for judgment dismissing complaint affirmed, with ten dollars costs and disbursements. The contract, as alleged in the complaint, is that orders shall be placed with plaintiff only, “ in the event of the Vending company ordering further quantities of machines during 1925 and 1926.” It is possible and reasonable to assume that, within the meaning of the contract, all of the Consolidated Vending Corporation orders would have been placed with defendant within a period of-less than one year. Since, therefore, the contract may be performed within the period of one year it is not within the provisions of the Statute of Frauds,  which require that a contract not to be performed *775within a year shall be in writing. Kelly, P. J., Manning, Young, Kapper and Hagarty, JJ., concur.